BATCHELDER, Circuit Judge,
Dissenting.
Today’s majority opinion is a testament to the unfortunate principle that no good deed goes unpunished. Because the plea agreement is not ambiguous, and because the majority’s reliance on the actions of the victim to reduce the amount owed in restitution is contrary to the black letter law of this circuit. I respectfully dissent.
As an initial matter, the majority fails to recognize that the district court’s inquiry should have been guided not only by the Victim and Witness Protection Act of 1982 CVWPA”), codified at 18 U.S.C. §§ 3663 & 3664, but also by the Mandatory Victims Restitution Act (“MVRA”), codified at 18 U.S.C. §§ 3663A & 3664. The MVRA is intended to apply to the extent constitutionally possible to sentencing in cases in which the defendant is convicted on or after April 24, 1996-the effective date of the act. See Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, § 211,110 Stat. 1214, 1241 (1996). Because restitution is punishment under both the VWPA and the MVRA, the retroactive application of the MVRA to acts which occurred prior to April 24, 1996, would violate the Ex Post Facto Clause. *709United States v. Schulte, 264 F.3d 656, 662 (6th Cir.2001). Accordingly, those thefts which were committed after April 24,1996, are governed by the MVRA, while the thefts which occurred prior to the MVRA’s effective date are governed by the VWPA.
The MVRA states that courts “shall order” full restitution “without consideration of the economic circumstances of the defendant.” 18 U.S.C. §§ 3663A(a)(l) & 3664(f)(1)(A). In the instant case, the MVRA applies to the $47,500 wrongfully taken from Judge Gadola after the effective date of the act. The restitution of the $17,482.36 which forms the core of this dispute is governed by VWPA, which states that “[t]he court may ... order restitution in any criminal ease to the extent agreed to by the parties in the plea agreement.” 18 U.S.C. § 3663(a)(3).
Applying the VWPA, the majority argues that the plea agreement is ambiguous because it is susceptible to more than one reasonable interpretation. Slip-op at 8. The majority spends little time with the actual language of the plea agreement, perhaps because that language is so clearly not susceptible to multiple reasonable interpretations. The plea agreement states in relevant part that
[t]he Defendant also understands that she will be required to pay full restitution to the victim of the offense. The Defendant agrees that the restitution order is not restricted to the amounts alleged in the count to which she is pleading guilty and shall include all amounts wrongfully taken from the victim of the offense regardless of whether the statute of limitations has expired as to any particular theft. The parties currently believe that the applicable amount of restitution exceeds $40,000.00, but recognize and agree that this amount could change based on facts that come to the attention of the parties prior to sentencing.
(J.A. 16 (emphasis added).)
This language does not support the conclusion that restitution should only cover some of the ill-gotten gains, or that the amount is limited to somewhere in the “ballpark” of $40,000. Nor can it be said that the agreement does not clearly express the intent that the settlement would reach the older thefts at issue. The plea agreement expressly includes amounts that would otherwise be barred by the statute of limitations, which for violations of 18 U.S.C. § 661 is five years. See 18 U.S.C. § 3282. But it is only the amounts excluded from the restitution order that arose from thefts which occurred more than five years prior to the criminal information in this case. Therefore, to give the plea agreement the reading suggested by the majority is to make the language concerning the statute of limitations meaningless. When read as a whole, and when read in such a way as to give meaning to all the terms in the plea agreement, the language is abundantly clear that “full restitution” for “all amounts wrongfully taken”-including without limitation restitution for the “old” thefts—is required.
The majority finds, however, that “all amounts wrongfully taken” is somehow ambiguous, because the “behavior of Judge Gadola could have engendered a reasonable expectation on Debreczeny’s part that he no longer expected repayment from her.” Thus, the majority asserts that “Debreczeny could have reasonably intended that ‘all amounts wrongfully taken from the victim’ did not include the 1990-92 thefts.” Slip-op at 8-9. Because this interpretation is contrary to law-and indeed to common sense-it cannot be “reasonable.” First, as a matter of common sense, whether or not the victim expects repayment says nothing as to whether the funds *710were “wrongfully taken.” A party may choose not to force a thief to repay money stolen, but that does not transform the wrongful nature of the theft. Furthermore, because restitution is punishment, the Supreme Court has declared that “[t]he victim has no control over the amount of restitution.” Kelly v. Robinson, 479 U.S. 36, 52, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986). This court, noting that “the law will not tolerate privately negotiated end runs around the criminal justice system,” has further held that a victim may not release a criminal wrongdoer from part or all of their restitution obligation. United States v. Bearden, 274 F.3d 1031, 1041 (6th Cir.2001)(internai quotation omitted).
In apparent response to this binding authority, the majority suggests that “[t]he fact that victim ratification does not make criminal conduct innocent does not determine, however, the intended meaning of the words in the plea agreement.” Slip-op at 706 n. 4. To accept this interpretation is to say that that which cannot be done expressly may be done by implication. Indeed, it is to find that it is permissible for one party to do an “end run[ ] around the criminal justice system” by basing her interpretation of a plea agreement upon an impermissible and at best inferred discharge. Such a holding would make meaningless the principle announced in Bearden and Robinson.
The law does not permit a victim to ratify a debt and thereby to circumvent the state’s punitive interest in restitution. It therefore follows that a defendant cannot use inferred ratification as extrinsic evidence to alter a plea agreement, and reach the same result. Because I believe that the district court clearly erred in calculating the restitution by failing to require Ms. Debreczeny to pay the full restitution to which she agreed, I respectfully dissent.